Citation Nr: 1627522	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left leg stress fracture.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for generalized osteoarthritis.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.  

11.  Entitlement to service connection for a skin condition, to include as secondary to an acquired psychiatric disorder.  

12.  Entitlement to an initial compensable disability rating for residuals of a bilateral inguinal hernia, status post surgical repair.  

13.  Entitlement to an initial compensable disability rating for surgical scar residuals of a bilateral inguinal hernia prior to August 21, 2009, in excess of 10 percent from August 21, 2009, and in excess of 0 percent from May 1, 2015, to include whether the reduction from 10 percent to 0 percent effective May1, 2015 was proper.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to November 1975.  

These matters come to the Board of Veterans' Appeals (Board) from June 2008, September 2009, July 2013, and February 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; Denver, Colorado; St. Paul, Minnesota; and Phoenix, Arizona; respectively.  

The Veteran testified before a Decision Review Officer (DRO) at an April 2010 personal hearing and a November 2012 informal conference, and before the undersigned Veterans Law Judge (VLJ) at a March 2015 hearing at a local RO (Travel Board hearing); transcripts of these hearings have been associated with the claims file.  

Given the evidence of record, which documents psychiatric diagnoses in addition to and potentially related to PTSD, the Board has recharacterized the relevant issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  entitlement to service connection for a left knee disability; a lumbar spine disability; a cervical spine disability; an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); erectile dysfunction, to include as secondary to an acquired psychiatric disorder; and a skin condition, to include as secondary to an acquired psychiatric disorder; entitlement to an initial compensable disability rating for residuals of a bilateral inguinal hernia, status post surgical repair; and entitlement to an initial compensable disability rating for surgical scar residuals of a bilateral inguinal hernia prior to August 21, 2009, in excess of 10 percent from August 21, 2009, and in excess of 0 percent from May 1, 2015, to include whether the reduction from 10 percent to 0 percent effective May1, 2015 was proper.  


FINDINGS OF FACT

1.  A right knee disability did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  

2.  A left leg stress fracture did not have onset during active service and is not otherwise etiologically related to active service.  

3.  Generalized osteoarthritis did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  

4.  Bilateral hearing loss did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  

5.  Tinnitus did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a left leg stress fracture have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for service connection for generalized osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding the service connection claims adjudicated herein within October 2007 and October 2012 notice letters.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  To the extent that certain private treatment records have been reported as missing or destroyed, the Board finds that such records do not exist and that further efforts to obtain any such records would be futile.  Therefore, the Board concludes that all available records identified by the Veteran as relating to the claims adjudicated herein have been obtained, to the extent possible.  As such, a remand is not required to obtain outstanding records, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was provided with a VA audiology examination in February 2008 and the examination report has been associated with the claims file.  The Board finds the February 2008 examination is adequate to adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus as the examiner reviewed the Veteran's claims file, medical history, and relevant medical records, and provided a reasoned analysis to support the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for a right knee disability, a left leg stress fracture, or generalized osteoarthritis.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records and service personnel records do not document that a right knee disability, a left leg stress fracture, or generalized osteoarthritis first manifested during active service, within one year of active service, or that such conditions are otherwise etiologically related to his active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274.  

The record in this case is negative for any indication, other than the Veteran's own assertions, that a right knee disability, a left leg stress fracture, or generalized osteoarthritis is a result of his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed right knee disability, left leg stress fracture, or generalized osteoarthritis are not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished regarding the Veteran's claims adjudicated herein, no further notice or assistance is required for a fair adjudication of such claims, and appellate review of such claims may proceed without prejudice to the Veteran.  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including arthritis, hearing loss, and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.  Service Connection - Right Knee, Left Leg, General Osteoarthritis

The Veteran claims entitlement for various musculoskeletal disabilities, including a right knee disability, left leg stress fracture, and generalized osteoarthritis.  

Service treatment records do not contain any complaints, diagnosis, or treatment of a right knee disability, left leg stress fracture, or generalized osteoarthritis.  A November 1974 physical examination prior to enlistment documents normal relevant clinical evaluations, and the Veteran did not report relevant conditions in a contemporaneous report of medical history.  At discharge in November 1975, the Veteran completed a statement of medical condition which documents that he underwent a separation medical examination more than three days prior to his separation, but that there had been no change in his medical condition.  

Post-service treatment records from October 2003 document the Veteran's multiple orthopedic problems including right knee problems, and an MRI showed osteoarthritis of the right knee.  Similarly, private treatment records from March 2006 and May 2006 document the Veteran's degenerative joint disease of the right knee.  

A September 2008 SSA disability determination and transmittal documents that the Veteran was found to be disabled as of June 1, 2008 due to primary disorganization of motor function upper extremities, dexterous movement, and gait station, as well as secondary osteoarthritis or allied disorders including degenerative disc/joint disease of the neck, shoulders, and knees.  

Private treatment records from October 2011 document that the Veteran reported a twenty-year history of intermittent right knee pain since basic training.  In January 2012, the Veteran underwent a right total knee replacement surgery.  

As discussed above, the Veteran has not been afforded VA examinations in connection with his claims of entitlement to service connection for a right knee disability, left leg stress fracture, or generalized osteoarthritis.  Notably, there is no probative evidence establishing that such conditions first manifested during active service or that chronic arthritis manifested within one-year of service discharge.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also McLendon, supra.  Moreover, there is no probative evidence of record that the Veteran has been diagnosed with a left leg stress fracture at any time during the pendency of the claim; therefore, service connection is not warranted for that claimed condition.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  

Additionally, there is no probative evidence that a right knee disability, left leg stress fracture, or generalized osteoarthritis is etiologically related to the Veteran's active service.  The Board acknowledges that the lay evidence of record is probative insofar as it reports observable symptoms, see Layno, 6 Vet. App. 465; however, such evidence is not provide insofar as it attempts to provide an etiological opinion linking complex orthopedic or musculoskeletal conditions to the Veteran's active service.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that the lay evidence of record asserts a nexus relationship between a right knee disability, left leg stress fracture, or generalized osteoarthritis and the Veteran's active service, the Board finds that such statements are of little probative value.  

In conclusion, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a right knee disability, left leg stress fracture, or generalized osteoarthritis, as there is no evidence of a current left leg stress fracture and no probative nexus evidence regarding an etiological relationship between a right knee disability, left leg stress fracture, or generalized osteoarthritis and the Veteran's active service.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




II.B.  Service Connection - Hearing Loss & Tinnitus

The Veteran also claims entitlement to service connection for hearing loss and tinnitus.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, diagnosis, or treatment of hearing loss or tinnitus.  A November 1974 physical examination prior to enlistment documents a normal clinical evaluations of the Veteran's ears and audiometric testing did not reveal any hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran contemporaneously reported good health, with no ear trouble or hearing loss.  At discharge in November 1975, the Veteran completed a statement of medical condition which documents that he underwent a separation medical examination more than three days prior to his separation, but that there had been no change in his medical condition.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiology examination in February 2008.  At that time, he reported hearing loss and tinnitus which began during active service and gradually worsened in severity.  He described tinnitus as a constant, bilateral, buzz with an additional high-pitched squeal.  He also reported chronic pain in his ears.  The Veteran stated that he served in the Army for six months, during which time he was exposed to excessive noise during basic weapons training.  He also reported post-service occupational noise exposure including employment in welding, tool making, and construction.  He denied otologic surgery, ear infections, known ototoxic medications, familial history of hearing loss, or prior use of hearing aids.  

The VA audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
45
40
35
45
55
LEFT
35
40
40
40
40

Speech recognition scores based on the Maryland CNC Test were 92 percent in both the left and right ears.  

Based upon the examination, the VA examiner diagnosed mild to moderate sloping to moderately severe sensorineural hearing loss in the right ear, mild sensorineural hearing loss in the left ear, and bilateral tinnitus.  At the time, the examiner had not yet reviewed the claims file and he deferred the requested etiological opinion.  Following a review of the claims file in April 2008, the examiner noted that there was no evidence of acoustic trauma within the claims file.  He opined that the Veteran's current bilateral hearing loss and tinnitus were less likely as not due to active service, given the Veteran's history of post-military noise exposure.  

The Veteran is competent to report observable symptoms, such as hearing difficulty, see Layno, supra; however, the Veteran is not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Similarly, the Veteran is also competent to report subjective tinnitus.  See Layno, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Notably, at the February 2008 VA audiology examination, the Veteran reported current tinnitus which began during active service and gradually worsened in severity.  However, there is no other evidence of record which indicates that the Veteran's tinnitus manifested at any time during active service, within one-year of service discharge, or until years after his release from active service.  The absence of any related evidence for an extended period after service weighs against a finding that the Veteran's tinnitus had onset during active service or was continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, to the extent that the Veteran's report is inconsistent with the evidence of record, including service treatment records, it is afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The most probative evidence regarding whether the Veteran has a current bilateral hearing loss disability and whether his current subjective tinnitus is related to active service is the February 2008 VA audiology examination report and opinion, which was well-supported by a rationale and based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In conclusion, the most probative, competent evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  There is no probative evidence that the Veteran's current bilateral hearing loss or tinnitus first manifested during active service, within one year of service discharge, or that such conditions are otherwise related to his active service.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left leg stress fracture is denied.  

Service connection for generalized osteoarthritis is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); erectile dysfunction, to include as secondary to an acquired psychiatric disorder; a skin condition, to include as secondary to an acquired psychiatric disorder; a left knee disability; a lumbar spine disability; and a cervical spine disability; entitlement to an initial compensable disability rating for residuals of a bilateral inguinal hernia, status post surgical repair; and entitlement to an initial compensable disability rating for surgical scar residuals of a bilateral inguinal hernia prior to August 21, 2009, in excess of 10 percent from August 21, 2009, and in excess of 0 percent from May 1, 2015, to include whether the reduction from 10 percent to 0 percent effective May1, 2015 was proper.  


I.  Service Connection - Acquired Psychiatric Disorder 

The Veteran has consistently asserted that his claimed acquired psychiatric disorder, to include PTSD, is the result of several stressor events which occurred during basic training at Fort Polk, Louisiana between July 1975 and November 1975.  These included in-service personal assaults in the form of physical abuse by his superiors, which he has consistently named; witnessing a fellow soldier collapse and die during a training exercise, after which his corpse was kicked by the platoon sergeant; and witnessing a fellow soldier commit suicide after being harassed by other soldiers.  

Notably, it does not appear that the RO has taken steps to corroborate the alleged personal assault based upon the Veteran's consistent and detailed reports by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any other relevant records repository.  Although the RO found in July 2009, August 2009, and February 2010 that the information required to verify the Veteran's reported stressors was insufficient to send to JSRRC and/or insufficient to research the case for an Army record, the Board finds that the Veteran has submitted adequate information for VA to conduct a records search with the JSRRC or another relevant records repository for corroboration of the Veteran's reported in-service personal assault.  Specifically, the Veteran has reported approximate dates, locations, verifiable events including two deaths, and even the names of the alleged perpetrators of his reported personal assaults.  Based on the above, this matter must be remanded for proper stressor verification development.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.5.  

Additionally, in October 2008, the Veteran's VA mental health treating physician stated that he had diagnosed the Veteran with PTSD secondary to his experience in the military, to include being beaten and humiliated daily by his commanding officers during basic training, as well as a personal traumatic incident in which he ran over and killed a young child.  

Given this indication that the Veteran's diagnosed acquired psychiatric disorder may be associated with his active service, should the Veteran's reported PTSD stressors be verified as a result of the development discussed above, then he must be afforded an additional VA examination regarding his claim.  See McLendon, 20 Vet. App. 79; see also Barr, 21 Vet. App. 303.  


II.  Service Connection - Erectile Dysfunction, Skin Condition  

The Veteran has claimed that he has erectile dysfunction and a skin condition which are secondary to his acquired psychiatric disorder, to include PTSD.  VA treatment records from March 2009 document the Veteran's reported of a groin rash since active service, and an active problem list from July 2010 documents diagnoses of impotence of organic origin and tinea.  

As the Board has herein remanded the Veteran's claim regarding an acquired psychiatric disorder for additional development, his claims of entitlement to service connection for erectile dysfunction and a skin are inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder; therefore, remand of these claims is also warranted pending further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  


III.  Service Connection - Back, Neck, Left Knee  

The Veteran's service treatment records document September 1975 complaints of low back pain which radiated to the cervical spine area.  

Post-service private treatment records from October 2003 document diagnoses of cervical spondylosis, degenerative joint disease of the left knee, and a history of lumbar herniated nucleus pulposus.  In May 2006, the Veteran underwent a total left knee arthroscopy, and the physician stated that he thought, given the Veteran's relatively young age, that his numerous joint problems were related to prior trauma when he was a young man.  

The Veteran was afforded a VA back examination in February 2008; however, it does not appear that a nexus opinion was provided by the examiner.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the February 2008 VA back examination is inadequate, and an addendum nexus opinion should be sought upon remand.  

Additionally, an August 2008 letter from the Veteran's private treating physician reported that the Veteran had been treated since the summer of 1976, with multiple visits for cervical, lumbar, and left knee pain.  The physician stated that the Veteran's current diagnoses, including cervical somatic dysfunction, lumbar somatic dysfunction, and degenerative meniscus disease and degenerative arthritis of the left knee were all secondary to old trauma.  The physician noted that further information and records were unavailable due to a previous flood and fire which destroyed a large portion of his patient records.  

Notably, the February 2008 VA examination was rendered prior to the August 2008 private physician's letter; therefore, it was not considered.  The addendum opinion requested above regarding the Veteran's back should specifically consider and discuss such evidence.  

Moreover, given the evidence that the Veteran received treatment for his claimed back, neck, and left knee disabilities as early as the summer of 1976, there is at least some indication that the claimed disabilities may have had onset during active service or within one-year of service discharge.  As such, VA examinations for the Veteran's claimed neck and left knee disabilities should also be obtained upon remand, including full consideration of the August 2008 letter and all other relevant evidence of record.  



IV.  Increased Ratings - Bilateral Hernia, Scars  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran was most recently afforded a VA examination regarding his service-connected residuals of a bilateral inguinal hernia, status post surgical repair, in February 2013.  The most recent examination regarding his related surgical scar residuals was in August 2012.  

Notably, private treatment records from June 2013 document the Veteran's complaint of abdominal pain which was attributed to adhesions from his prior hernia repair.  Subsequently, at the March 2016 Board hearing, the Veteran reported that his bilateral hernia residuals had worsened, and included adhesions.  Given this evidence which indicates that his bilateral hernia residuals have worsened in severity, and in light of the time that has elapsed since the last VA examinations regarding such conditions, the Board concludes that a new VA examination is necessary to determine the current severity of his service-connected bilateral inguinal hernia, status post surgical repair.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, the Veteran's increased rating claim regarding his related surgical scar residuals is inextricably intertwined with his increased rating claim for bilateral inguinal hernia residuals; therefore, the claimed surgical scar residuals should also be assessed during VA examination upon remand.  See Harris, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to verify the Veteran's reported in-service stressor events, to include requesting a records search with the JSRRC or another relevant records repository for corroboration of such events.  All actions to verify the Veteran's reported stressor events should be fully documented in the claims file.  If, following the above actions, the RO is unable to verify the Veteran's in-service personal assault stressor event, the AOJ should make a formal finding to that effect.  

2.  If, and only if, the Veteran's reported in-service stressors are verified, the Veteran should be afforded a VA psychiatric examination by a physician with appropriate expertise to opine regarding any etiological relationship between any diagnosed acquired psychiatric disorder and the in-service stressors reported by the Veteran.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner should offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder is etiologically related to the Veteran's active service, to include his reported in-service stressors.  In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record  

3.  Following the above, undertake any additional development warranted, to include the possibility of VA examinations, regarding the Veteran's claims of entitlement to service connection for erectile dysfunction and a skin condition as secondary to an acquired psychiatric disorder.  

4.  Afford the Veteran a VA examination(s) regarding his claimed back, neck, and left knee disabilities.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current back, neck, and left knee disabilities are etiologically related to his active service.  In rendering the requested opinions, the examiner must specifically consider and discuss all relevant evidence of record, including the August 2008 letter from the Veteran's private treating physician regarding treatment for such conditions since the summer of 1976.  

5.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected bilateral inguinal hernia, status post surgical repair, and related surgical scar residuals.  The entire claims file, including this remand, must be made available to the examiner(s), who must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination reports should contain a detailed account of all manifestations and the current severity of the Veteran's service-connected bilateral inguinal hernia, status post surgical repair, and related surgical scar residuals.  A complete rationale for all opinions expressed should be provided.  

6.  Thereafter, readjudicate the Veteran's claims remanded herein, to include consideration of the relevant evidence of record obtained pursuant to the above development.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the case to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


